DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 24-27 and 29-33 invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10-12, 14, 16-18, 20-22, 24-25, 30-32, 34, 36, 41, 43-45, 47, 49, 50-51, 53-55, 57, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (US 2020/0146025 A1).
Regarding claims 1, 14, 24, 30, 34, 47, 57, and 58, Choi discloses a method of wireless communication of a first node, comprising: 
receiving a semi-static resource allocation from a central unit (CU) (10th paragraph, receiving from a base station including a central unit (CU) a message allocating at least one resource to be used by the IAB node) based on at least one multiplexing capability of the first node (45th paragraph, IAD node 402 performs FDM and/or SDM due to unidirectional transmission/reception characteristics.  As illustrated in Fig. 4, first node is IAB node 402), wherein the first node includes a mobile terminal (MT) and a distributed unit (DU) (Fig. 5, IAB node #1 includes MT and DU); 
receiving, from the CU, one or more resource conditions for using allocated resources of the semi-static resource allocation (90th – 91st paragraph, DU of IAB node #1 is allocated with specific time resource as a soft type from the CU or the DU of IAB node #1 is allocated with specific time resource as a hard type from the CU.  Herein, soft type indication and hard type indication are resource conditions and it must be indicated by the CU); and 
	communicating with a second node based on the semi-static resource allocation and the one or more resource conditions, wherein the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for communicating with the second node (Figs. 4 and 6 and 90th – 91st paragraphs, IAB node 402 communicates with IAB node 403 via Lc,dl and Lc,ul using allocated resources and multiplexing technique.  Resources are defined as soft type resource or hard type resource.  Herein, the type of resource must be indicated by the parent node 401 otherwise there is no mutual agreement between the parent node 401 and IAD node 402 which resource should be considered as soft type resource and hard type resource); 
wherein the at least one multiplexing capability of the first node (59th paragraph) is with respect to one or more transmission direction combinations of the first node, the one or more transmission direction combinations comprising at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception (Fig. 4, Lc,dl 413 is the MT transmission and Lc,ul 414 is DU reception).

Regarding claims 3, 17, 25, 32, 36, and 50, Choi discloses transmitting a report to the CU, wherein the report includes the at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node (59th paragraph, when the IAB node initially accesses the base station or higher IAB Node, it transmits its capability information); wherein the semi-static resource allocation is received based on the report (79th paragraph, CU allocates resources to DU.  Herein, the resource is allocated, after the initial access.  In other words, the base station receives IAB node capability information before allocating resources).

Regarding claims 8, 18, 41, and 51, Choi discloses that wherein the at least one multiplexing capability condition (45th paragraph, IAB performs spatial division multiplexing) comprises at least one of: one or more beams to be used for SDM (Fig. 4, IAB node 402 must include a transmit beam for transmission for SDM) or a link budget of the first node.

Regarding claims 10, 20, 43, and 53, Choi discloses that wherein the first node is a parent node (Fig. 4, IAB node 402 is parent node) and the second node is a child node (Fig. 4, IAB node 403 is child node), and wherein the one or more resource conditions identify at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node (91st paragraph, parent IAB node instructs MT of the IAB node #2 of Fig. 6 to use the time resource explicitly or implicitly).

Regarding claims 11, 21, 44, and 54, Choi discloses that wherein the allocated resources comprise one of hard resources or soft resources (Fig. 6).

Regarding claims 12, 22, 45, and 55, Choi discloses that wherein the first node is a child node (Fig. 4, IAB node 403 is a child node) and the second node is a parent node (Fig. 4, IAB node 402 is the parent node), and wherein the one or more resource conditions identify at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node (91st paragraph, parent IAB node instructs MT of the IAB node #2 of Fig. 6 to use the time resource explicitly or implicitly).

Regarding claims 16, 31, and 49, Choi discloses transmitting to the second node an indication of the at least one multiplexing capability (59th paragraph, base station transmits multiplexing technique to IAB nodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7, 26, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee et al (US Patent No. 8,996,066 B1).
Regarding claims 4, 26, and 37, Choi discloses measurement of the IAB node and other IAB nodes (51st and 52nd paragraphs).  However, Choi does not disclose performing a local interference measurement of one or more beams for communicating with the second node; and wherein the report includes the local interference measurement.  Lee discloses receiving a beam from a source that is affected by an interference signal and transmit a feedback signal to the transmission source including channel estimates of interference sources (20th paragraph and Fig. 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include interference measurement in Choi’s system, as suggested by Lee, to reduce interference.

Regarding claims 7 and 40, Choi discloses that wherein the at least one multiplexing capability is for SDM HD (45th paragraph, IAB performs SDM with half duplex constraint), and one or more beams comprise a plurality of transmission beams of the first node or a plurality of reception beams of the first node (Fig. 4, IAB node 402 must include transmission beams for communicating with IAB node 403 and UE 404).

Claims 5, 27, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee in view of Stirling-Gallacher et al (US 2019/0021084 A1).
Regarding claims 5, 27, and 38, Choi discloses one or more beams comprise a transmission beam and a reception beam of the first node (Fig. 4, IAB node 402 must include a transmission beam and reception beam for transmission to IAB node 403 based on SDM).  Choi does not disclose that wherein the at least one multiplexing capability is for SDM FD.  Stirling-Gallacher discloses that IAB configured with SDM FD capability (111th paragraph).  It would have bene obvious to one having ordinary skill in the art at the time the invention was filed to include IAB with SDM FD in Choi’s system, as suggested by Stirling-Gallacher, to increase transmission capability.  

Claims 13, 23, 29, 33, 46, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Novlan et al (US 2020/0349079 A1).
	Regarding claims 13, 23, 29, 33, 46, and 56, Choi discloses resource allocation for IAB nodes (Fig. 6).  Choi does not disclose transmitting a change request to the CU to modify the semi-static resource allocation; wherein the at least one multiplexing capability is enabled based on the modified semi-static resource allocation.  Novlan discloses that the IAB can inform the parent node of requested resources using PUCCH, RACH, preamble or message, e.g. DFSC of Figs. 6-8, for reconfiguration (44th and 46th paragraphs and Figs. 6-8).  Novlan discloses multiplexing capability of IAB node based on resource modification, after transmission of DFSC (Figs. 6-8).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include request for resource modification in Choi’s system, as suggested by, Novlan, to enable free resources to be used effectively.

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues in page 15 that Choi fails to disclose communicating with a second node based on the semi-static resource allocation and the one or more resource conditions, wherein the one or more
resource conditions indicate whether the allocated resources are conditional or unconditional for communicating with the second node. Examiner respectfully disagrees.  Choi discloses that the DU of IAB node #1 is allocated with specific time resource as a soft type from the CU or the DU of IAB node #1 is allocated with specific time resource as a hard type from the CU (90th – 91st paragraphs.  Herein, soft type and hard type are resource conditions and must be configured or preconfigured by the CU).
Applicant argues in page 16 that Choi does not disclose transmitting a report to the CU, wherein the report includes the at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node, wherein the semi-static resource allocation is received based on the report.  Examiner respectfully disagrees.  Choi discloses that when the IAB node initially accesses the base station or higher IAB Node, it transmits its capability information (59th paragraph).  Choi discloses that the CU allocates resources to DU (79th paragraph).  Herein, the resource is allocated, after the initial access.  In other words, the base station receives IAB node capability information before allocating resources.
Applicant argues in page 17 that Choi and Lee fail to disclose performing a local interference measurement of one or more beams for communicating with the second node, wherein the report includes the local interference measurement.  Examiner respectfully disagrees.  Lee discloses receiving a beam from a source that is affected by an interference signal and transmit a feedback signal to the transmission source including channel estimates of interference sources (20th paragraph and Fig. 7.  Herein, the received beam is measured and a feedback including the measurement).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472